Citation Nr: 1035280	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-36 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a liver disability.

2.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for a 
digestive disability, to include celiac spruce disease, and 
lactose intolerance.

3.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for gastritis 
[also claimed as ulcers].

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for schizophrenia, also 
claimed as psychosis.

6.  Entitlement to service connection for broken and missing 
teeth, to include as due to depression.

7.  Entitlement to service connection for VA treatment purposes 
for broken and missing teeth, to include as due to depression. 

8.  Entitlement to service connection for a thyroid condition.

9.  Entitlement to service connection for diarrhea.

10.  Entitlement to service connection for allergies, to include 
gluten allergies.

11.  Entitlement to service connection for dizziness.

12.  Entitlement to service connection for brittle toenails.

13.  Entitlement to service connection for malabsorption.

14.  Entitlement to service connection for blocked circulation, 
left ankle, foot and leg.

15.  Entitlement to service connection for blocked circulation, 
right ankle, foot and leg.

16.  Entitlement to service connection for an acquired 
psychiatric disability, to include chronic nervousness and 
depression.

17.  Entitlement to service connection for blockages by 
distensions.

18.  Entitlement to service connection for cramps.

19.  Entitlement to service connection for memory impairment.

20.  Entitlement to service connection for H. Pylori.

21.  Entitlement to service connection for weight loss.

22.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

23.  Entitlement to service connection for a disorder due to a 
personal assault.

24.  Entitlement to service connection for right arm pain with 
scar tissue.

25.  Entitlement to service connection for a mouth condition with 
chronic bleeding, swelling, and scar tissue.

26.  Entitlement to service connection for alcoholism.

27.  Entitlement to service connection for rosacea.

28.  Entitlement to service connection for chronic fatigue 
syndrome.

29.  Entitlement to specialty adapted housing. 

30.  Entitlement to a higher rate of disability pension benefits 
for year 2005. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from May 1969 to June 1972.  The Veteran served subsequently in 
the Air National Guard and the Air Force Reserves. 

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of multiple rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, and a November 2006 letter from the VA Pension Center 
in Milwaukee, Wisconsin.  

Procedural history

In an April 2005 rating decision, the RO denied the Veteran's 
service-connection claims for a heart disability and for 
schizophrenia.  The Veteran disagreed with these determinations 
and perfected an appeal as to both issues.

In October 2005, the RO denied the Veteran's service-connection 
claims for a digestive disability, gastritis, celiac spruce 
disease, and lactose intolerance.  The Veteran disagreed, but did 
not perfect a timely appeal as to these issues following the RO's 
submission of a December 2005 Statement of the Case (SOC).  As 
such, the decision became final.  The Veteran filed a subsequent 
request to reopen these service-connection claims, which was 
denied by the RO in an April 2008 rating decision.  The Veteran 
disagreed, and perfected an appeal as to these issues as well. 

Also in October 2005, the RO denied the Veteran's service-
connection claim for a dental disability.  Although the RO framed 
the issue as one for dental treatment purposes alone, it 
adjudicated the issue as a claim for disability compensation and 
for dental treatment purposes.  As such, the Board has expanded 
and separated the Veteran's dental claim into two issues, to 
include consideration of entitlement to service connection for 
compensation as well as for treatment purposes.  The Board notes 
that the RO has erroneously characterized the Veteran's dental 
claim as a "new and material evidence" claim.  Indeed, a 
statement from the Veteran received by the RO on October 18, 2005 
clearly expresses disagreement with the RO's October 2005 rating 
decision, which denied his dental claim in the first instance.  
The Board construes this statement as a timely Notice of 
Disagreement (NOD) with respect to the denial of the Veteran's 
dental claim in the October 2005 rating decision.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) [VA must liberally 
construe all documents filed by a claimant].  

In November 2006, the VA Pension Center in Milwaukee, Wisconsin 
sent the Veteran a letter denying a higher rate of disability 
pension payment for the year 2005.  The Veteran specifically 
disagreed with this determination in a January 2007 NOD, and 
perfected a timely appeal after the RO issued its October 2007 
SOC.

In April 2008, the RO denied a number of the Veteran's service-
connection claims for the following claimed disabilities: thyroid 
disability, diarrhea, allergies, dizziness, brittle toenails, 
malabsorption, blocked circulation of the right and left ankles, 
feet, and legs, chronic nervousness, blockages by distensions, 
cramps, and memory impairment.  The RO also denied the Veteran's 
claim for compensation under the provisions of 38 U.S.C.A. § 1151 
for a liver condition.  The Veteran disagreed with each of these 
determinations and perfected appeals as to all issues.  See the 
Veteran's VA Form 9, received on March 24, 2010.  

Subsequently, in May 2009, the RO denied the Veteran's service-
connection claims for the following additional disabilities: H. 
Pylori, gluten allergies, weight loss, GERD, a disorder due to 
personal assault, right arm pain, a mouth condition, depression, 
a dental condition secondary to depression, alcoholism, rosacea 
[incorrectly spelled "rosetia" in the rating decision], and 
chronic fatigue syndrome.  The RO also denied the Veteran's claim 
for specially adapted housing.  The Veteran disagreed with these 
determinations as well, and perfected appeals as to all issues. 
See the Veteran's VA Form 9, received on June 2, 2010.  

All appeals have been merged for the sake of economy.  

The Board notes that the Veteran was scheduled to appear for a 
hearing with a Veterans Law Judge (VLJ) in July 2010.  However, 
on June 24, 2010, the Veteran notified the RO that he could not 
make his scheduled hearing, and "wishes that his file be 
forwarded onto [the] BVA for decision."   The Veteran has not 
since requested that the hearing be rescheduled.  His hearing 
request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 
20.702(e); 20.704(e) (2009).

Issue not on appeal

In a September 2009 rating decision, the RO denied the Veteran's 
claim of entitlement to special monthly pension based on the need 
for aid and attendance.  The Veteran disagreed with this 
decision.  Subsequently, in February 2010, the RO granted the 
Veteran's claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is granted 
during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the effective 
date of service connection].  The Veteran has since withdrawn his 
NOD as to that issue.  See the Veteran's June 17, 2010 Statement 
in Support of Claim.  Therefore, that matter has been resolved 
and is not in appellate status.  

Remanded claims

All of the Veteran's claims, with the exception of his claim for 
compensation under 38 U.S.C.A. § 1151, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not indicate that the Veteran 
currently has any liver disability.




CONCLUSION OF LAW

The criteria for entitlement to compensation for a liver 
disability under the provisions of 38 U.S.C.A. § 1151 is not 
warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).
In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice pertinent to his 
§ 1151 claim as required under the VCAA, by a letter mailed in 
July 2007.  To the extent that the Veteran may not have been 
provided with complete notice until after the initial 
adjudication, the Board finds that there is no prejudice to him 
in proceeding with the issuance of final decisions.  Following 
the provision of the required notice and the completion of all 
indicated development of the record, the RO readjudicated the 
Veteran's claim in February 2010.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) [a timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim].  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the claim 
would have been different had complete VCAA notice been provided 
at an earlier time.  

The Board also notes that the Veteran's active duty service 
treatment records, and post-service VA and private treatment 
records have been associated with the Veteran's claims file.  
While treatment records from the Veteran's service in the 
National Guard and Air Force Reserves have not been received, the 
Board may proceed with a decision on the claim for compensation 
under 38 U.S.C.A. § 1151 as the alleged VA treatment that 
resulted in additional liver disability occurred after the 
Veteran completed his military service.  Thus, these records 
would not be probative in ascertaining whether he has current 
disability as a result of his VA treatment.   Neither the Veteran 
nor his representative has identified any outstanding evidence, 
to include any other medical records, that could be obtained to 
substantiate his compensation claim under 38 U.S.C.A. § 1151.  
The Board is also unaware of any such outstanding evidence. 

The Board recognizes that an examination and opinion have not 
been sought addressing the Veteran's § 1151 claim.  However, the 
Board finds that the record contains sufficient competent medical 
evidence to decide the claim.  In particular, although the 
Veteran has contended that he has suffered additional disability 
to his liver due to VA care, specifically by VA's administration 
of the drug tetracycline for six months [see the Veteran's June 
11, 2007 Affidavit], the Veteran's voluminous post service 
treatment records do not reflect that the Veteran has ever had 
any liver disability.  On this evidence, there is no basis to 
find that an additional disability has occurred following VA 
treatment necessitating an opinion as to whether there was a 
relationship to the treatment.  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claim were insignificant and 
nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. § 
3.103 (2009).  He has retained the services of a representative, 
and withdrew his request for a personal hearing. 

Accordingly, the Board will address the merits of the claim.

Relevant law and regulations

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b) (2009).

Analysis

In an Affidavit received by the RO on June 11, 2007, the Veteran 
asserted that a VA dermatologist, Dr. A., "repeated tetracycline 
for six months straight for me but I discovered long term use of 
tetracycline causes liver damage . . . .  He refused to test my 
liver for damages and it was about that time that I knew that my 
health was worsening . . ."  See the Veteran's June 11, 2007 
Affidavit, page 1.  

Notwithstanding the fact that the Veteran has not identified the 
specific period of time when this purported tetracycline 
treatment took place, the Board notes that the medical evidence 
of record, which includes 30 years of treatment reports dated 
from 1979 to 2009, does not reflect that the Veteran has ever had 
any disease or disability affecting his liver at any time.  
Crucially, a VA physician recently noted that the Veteran's 
abdomen was flat, "with no abnormal masses felt or bruit," and 
that the Veteran tested negative for hepatitis C or AB.  See the 
Veteran's October 9, 2009 Internal Medicine Note.  Accordingly, 
additional liver disability is not shown.  

The Board recognizes that the Veteran is competent to describe 
his own observable symptomatology [such as abdominal pain], but 
he is not competent to diagnose himself with a specific liver 
disability or associate his current symptoms to a liver condition 
versus any other abdominal condition such as gastritis.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
[noting, in a footnote, that sometimes a layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer].  This diagnosis must be made by persons with 
medical expertise, and as such, cannot be ascertained through lay 
observation alone.  The Veteran has not been shown to possess the 
requisite medical training or credentials needed to diagnose 
himself with any specific liver disability.  Accordingly, his lay 
opinions to that end do not constitute competent medical evidence 
and lack probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The Veteran has had ample opportunity to secure medical evidence 
in his favor and submit the same to VA.  He has not done so.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

The Board notes in passing that, to the extent the Veteran also 
asserts that the VA has performed other forms of malpractice or 
inappropriate activities [i.e., inserting needles, refusing 
breath tests, or altering medical records], the Veteran has not 
alleged that he has incurred any specific additional disability 
that was proximately caused thereby.  See the Veteran's June 11, 
2007 Affidavit, pages 1 and 2.  

In sum, the evidence of record does not demonstrate that there 
was any additional liver disability incurred as a result of VA 
medical treatment, and the Veteran's claim for compensation 
pursuant to 38 U.S.C. § 1151 fails on this basis alone.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for a liver 
disability due to VA care is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining issues must be remanded for further evidentiary 
development.  

Reasons for remand

Air National Guard and Air Force Reserve records

The record demonstrates that the Veteran served in the Michigan 
Air National Guard from June 1972 to April 1974.  See the 
Veteran's DD-214; see also his DD-44.  Immediately following, the 
Veteran transferred to the Air Force Reserves, where he served 
until his discharge in September 1975.  See the Veteran's 
September 5, 1979 Honorable Discharge.  Although some personnel 
records have been obtained pertaining to the Veteran's National 
Guard and Reservist service, no medical records during those time 
periods are currently of record.  The Veteran has in fact 
asserted that some of his claimed disabilities had their onset 
during these periods of service.  

It is the duty of the VA to assist the Veteran in obtaining 
records from Federal agencies.  See 38 U.S.C.A. § 5103A (West 
2002).  Therefore, the Veteran's National Guard treatment 
records, Air Force Reserve treatment records, and any personnel 
records pertaining to these periods of service not currently in 
the claims file should be obtained.

Dental records

As noted above, the Veteran has filed a service-connection claim 
for a dental disability, to include broken and missing teeth.  
The Veteran has asserted that he received treatment for his teeth 
during his active duty service.  Although the Veteran's service 
treatment records have been obtained, the RO has not obtained the 
Veteran's in-service dental records.  No formal finding of 
unavailability exists of record, and the RO has specifically 
notified the Veteran that he could "request copies of these 
records form the military records system."  See the June 26, 
2006 letter from the RO to the Veteran.  

As noted above, VA is charged with the duty to assist the Veteran 
in obtaining records from Federal agencies, to include the 
branches of the military.                   See 38 U.S.C.A. § 
5103A (West 2002).  As such, the Veteran's in-service dental 
treatment records should be obtained as well.

Inextricably intertwined issue

The Veteran's specially adapted housing claim is inextricably 
intertwined with the Veteran's other service-connection claims.  
In other words, if service connection is granted or denied for 
the Veteran's other disabilities, such may impact the Veteran's 
specially adapted housing claim.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other].  Action on the Veteran's specially adapted housing claim 
is therefore deferred.
Verification of medical expenses 

The Veteran has perfected an appeal as to whether he was entitled 
to a higher disability pension than what was actually awarded 
during the year 2005.  In substance, the VA Pension Center denied 
a higher award based on the Veteran's indication that he had 
$404.00 of medical expenses during 2005, and that such did not 
exceed 5 percent of the maximum annual pension rate at the time, 
$508.00.                            See the November 7, 2006 
letter from the VA Pension Center.

In his January 2007 NOD, the Veteran specifically disagreed with 
the stated amount of $404.00 designated as his total amount of 
medical expenses during 2005.  He asserted that he sought 
treatment from "outside specialists at [his] own expense" 
during that year that were not accounted for in the total.  
Pertinently, the record does not include any completed Medical 
Expense Report [VA Form 21-8416] pertaining to the year 2005.  As 
such, the Board believes that the Veteran should be afforded an 
opportunity to submit a complete Medical Expense Report, with 
supporting documentation, regarding his claimed medical expenses 
during 2005.  



Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should obtain the Veteran's Air 
National Guard and Air Force Reserve 
treatment records, as well as any 
personnel records pertaining to these 
service periods that are not already in 
the claims file.  Any such records so 
obtained should be associated with the 
Veteran's VA claims folder.  If no service 
records can be found, or if they have been 
destroyed, the VBA should request specific 
confirmation of that fact and make a 
formal finding of such unavailability.

2.   VBA should also obtain the Veteran's 
in-service dental records.  Any such 
records so obtained should be associated 
with the Veteran's VA claims folder.  As 
above, if no service records can be found, 
or if they have been destroyed, the VBA 
should request specific confirmation of 
that fact and make a formal finding of 
such unavailability.

3.  VBA should also send a letter 
informing the Veteran and his 
representative that in order for the 
Veteran's pension claim to be properly 
adjudicated, he needs to provide accurate, 
reliable, and complete information with 
respect to the amounts of medical expenses 
he incurred during the year 2005.  He 
should be asked to specifically indicate 
when and in what amounts payments were 
made.

VBA should ask the Veteran to fill out a 
VA Form 21- 8416, Medical Expense Report, 
for the period beginning January 1, 2005 
to December 31, 2005.  In filling out this 
form, only bills already paid for by the 
Veteran and not reimbursed from any other 
source, including insurance, may be 
counted.  The Veteran and his 
representative should be given a 
reasonable opportunity to respond to the 
letter, and any additional information or 
evidence received should be associated 
with the record on appeal.  

4.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claims, to include his claim 
for specially adapted housing.  If the 
benefits sought on appeal remain denied, 
the Veteran should be provided a 
Supplemental Statement of the Case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


